Citation Nr: 1120603	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C (HCV).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1972 to August 1975.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for HCV.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran asserts that he suffered from symptoms of HCV while in service.  In a December 2009 notice of disagreement, the Veteran asserted that the symptoms were the same for hepatitis A as HCV.  He acknowledged that testing for HCV was unavailable when he was in service.  The Veteran asserted he could have had HCV before his first diagnosis 2002.  

Service treatment records show in August 1973 the Veteran had four days of dark urine.  He had a history of "using needle."  The impression was probably hepatitis.  A consultation record from the same month again notes his symptoms and states he had a "history of shooting."  The provisional diagnosis was hepatitis.  He was admitted.  

An August to September 1973 narrative summary shows the Veteran reported had a history of exposure to a friend with hepatitis and a five day history of malaise.  He also had a four day history of jaundice.  Over the course of time in the hospital, the Veteran's icteric state gradually resolved.  The diagnosis was viral hepatitis associated with antigen positive that was developed in the line of duty.  

In February 1975, a service treatment record showed the Veteran had discharge for one and a half days with no burning.  He had many white blood cells and many gram negative intracellular diplococci.  He was treated with medication.  

At separation in May 1975, a report of medical examination showed that the Veteran had only mild skin problems.  In his medical history he said he was in excellent health, though he did report a history of jaundice or hepatitis and venereal disease.  In the physician's summary, it was noted the Veteran had no problems since his earlier hepatitis and gonococci or gonorrhea diagnosis.  

In summary, service treatment records show two potential risk factors in service for HCV: intravenous drug use and the contraction of venereal disease or gonorrhea, which may be evidence of high risk sexual activity.  38 U.S.C.A. § 1110 prohibits the payment of compensation for any disability that is a result of a veteran's own abuse of alcohol or drugs.  Also, 38 U.S.C. § 105 provides that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the abuse of alcohol or drugs by the person on whose account benefits are claimed.  Pursuant to these statutes, disability resulting from a veteran's own alcohol or drug abuse cannot be service connected.  VAOPGCPREC 11-96.  

An April 2006 Florida Department of Corrections laboratory testing confirmed HCV RNA was positive.  At a December 2008 VA initial appointment, the Veteran stated he was diagnosed with HCV.  He said he had a history of HCV diagnosed in the military.  He said he did not use street drugs, has no tattoos and has no history of intravenous drug use.  This record shows the Veteran is not a good historian as his service records document his admissions of intravenous drug use.  

A June 2009 Social Security Administration (SSA) record describes the Veteran's treatment for colon cancer and then states that a tattoo site was identified.  

The Veteran received a June 2009 VA examination, and the examiner stated that the claims file was reviewed, but medical records were not requested.  The examiner opined that HCV was less likely as not caused by or a result of hepatitis treated in service.  The examiner stated that that the claims file was carefully reviewed and the Veteran was treated for hepatitis A in 1973.  The examiner found the Veteran was most likely treated for hepatitis A.  The examiner stated that the Veteran denied risk factors for HCV infection but a February 10, 2009 VA nurse's note from Daytona Beach Outpatient Clinic stated that risk factors for HCV include a history of nasal cocaine use and history of multiple sexual partners.  The examiner stated: "These are the Veteran's two major risk factors for contracting hepatitis C."  

The June 2009 VA examination report is problematic because the Board does not find the February 10, 2009 VA nurse's note from Daytona Beach Outpatient Clinic in the claims file.  The examiner does not mention a tattoo, intravenous drug use (mentioned in the service treatment records), or a diagnosis of gonorrhea in service.  

On remand, first, all VA records for the Veteran should be obtained, including a February 10, 2009 VA nurse's note from Daytona Beach Outpatient Clinic.  If these records cannot be obtained there should be confirmation of this fact in the file.  

Next, any other risk factors for HCV for the Veteran should be identified, based on review of the entire file.  These risk factors should be listed for the examiner along with the following that the Board has confirmed are in the file: intravenous drug use in service (see August 1973 service treatment record and consultation) and high risk sexual activity in service (see February 1975 service treatment record diagnosing gonorrhea).  The following risk factors may be confirmed depending on an examination of the Veteran and a review of the February 10, 2009 VA nurse's note from Daytona Beach Outpatient Clinic: tattoos and intranasal cocaine use.  

Third, after the risk factors are determined (the presence of a tattoo may have to be determined at the examination) state these risk factors for the VA examiner and schedule an examination.  In the examination report, the examiner should state whether the Veteran has any tattoos and opine whether it is at least as likely as not that HCV had its clinical onset in service or is otherwise related to active duty and discuss each risk factor identified.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA records for the Veteran, including a February 10, 2009 VA nurse's note from Daytona Beach Outpatient Clinic.  A negative reply is requested and should be placed in the claims file.  

2. Identify all HCV risk factors for the Veteran based on a full review of all the records in the file.  The Board has seen evidence of  intravenous drug use (see August 1973 service treatment record and consultation) and high risk sexual activity (see February 1975 service treatment record diagnosing gonorrhea).  The following risk factors may be confirmed depending on an examination of the Veteran and a review of the February 10, 2009 VA nurse's note from Daytona Beach Outpatient Clinic: tattoos and past intranasal cocaine use.  

3. After the above development has been completed, state the Veteran's confirmed risk factors for HCV in the VA examination request and schedule an examination.  In the examination report, the examiner should state whether the Veteran has any tattoos.  The examiner should opine whether it is at least as likely as not that HCV had its clinical onset in service or is otherwise related to active duty and discuss each risk factor identified (keeping in mind that disability resulting from intravenous drug abuse whether or not it was in service would not be considered in line of duty).  

The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All opinions and conclusions expressed must be supported by a complete rationale.  

4. Re-adjudicate the claim of service connection for HCV.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

